           CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                        Criminal Case No. CR 20-104 (NEB/TNL)

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )         DEFENDANT'S POST-HEARING
                                           )        MEMORANDUM IN SUPPORT OF
MATTHEW LEE RUPERT,                        )         DISMISSAL AND SUPPRESSION
                                           )
                     Defendant.            )


       Defendant Matthew Lee Rupert, through his undersigned counsel, submits this

Memorandum in support of his motions to suppress evidence obtained as a result of his

arrest and search of his vehicle, his statement to FBI agents, and from search warrants of

his home; and his motions to dismiss the Indictment because the statutes charged are

unconstitutionally overbroad and vague.1

I.     SUPPRESSION MOTIONS

A.     Suppression of Evidence from Arrest in Chicago and Seizure of Vehicle.

       1. Relevant Facts

       The only witness called to testify was FBI special agent F.M. Stephens. Stephens

was not in Chicago and did not observe Mr. Rupert's arrest or the search of his vehicle.

(Hearing Tr. 77, 85). He had no knowledge of any of Mr. Rupert's activities in Chicago

prior to his arrest. (Tr. 78). Stephens had no communications with the Chicago police


       1
         The defense is not providing further briefing on its motion to dismiss the indictment
for failure to state an offense but rests the argument in its original motion. (Doc. 33).
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 2 of 16




officers who arrested Mr. Rupert. (Hearing Tr. 77). He provided a Chicago police report

that he obtained through agents in Chicago. (Hearing Tr. 56-58). Stephens could not

identify which specific agent provided him with the police report, or how that agent

obtained the report. (Tr. 58-59). The police report claimed that Mr. Rupert was arrested

for a curfew violation, on the grounds that the mayor of Chicago had issued a curfew

order from 9 pm - 6 am. (Tr. 62, 78-79, 97-98; Hearing Exhibit E). There was no

evidence presented that there was any basis prior to Mr. Rupert's arrest that he had

engaged in looting, damage to property or any criminal activity in Chicago. (Tr. 78-79.

98).

       Agent Stephens was unable to cite any state or local law that Mr. Rupert violated

in connection with the curfew. (Tr. 79-82). Stephens has not seen the legal authority that

makes a curfew violation a crime. (Tr. 82). He did not see any specific order regarding a

curfew that was referenced in the police report or the statute or law that authorized such

an order. (Tr. 83-84). The police report does not contain a citation to any specific law that

Mr. Rupert allegedly violated. (Hearing Ex. E). Agent Stephens agreed that a law

enforcement agent is required to know what law is violated in order to make an arrest.

(Tr. 81). The government did not produce the purported curfew order as evidence and

has not cited any legal authority for such an order or that would make violation of such an

order a criminal offense.




                                              2
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 3 of 16




       According to the police report, Mr. Rupert owned the vehicle that police seized

and searched in Chicago in connection with his arrest. (Tr. 60-61, 84; Hearing Exhibit E).

Police conducted a "custodial search" of the vehicle after arresting Mr. Rupert and seized

and inventoried multiple items of evidence. (Hearing Ex. E).

       2.     Legal Analysis.

        Any evidence seized from Mr. Rupert and his vehicle and any identification of

Mr. Rupert in Chicago resulting from his arrest must be suppressed because the police

officers lacked probable cause to believe he committed any criminal offense. The police

therefore violated Mr. Rupert's Fourth Amendment rights by arresting and searching him,

and by seizing and searching his vehicle without a warrant and without probable cause to

believe that Mr. Rupert committed a crime or that the vehicle contained evidence of

criminal activitiy.

       The burden of proof is on the government to show existence of probable cause to

support a warrantless search or seizure. See United States v. Andrews, 454 F.3d 919, 922

(8th Cir. 2006) (referring to the possibility that in the suppression hearing below the

Government might have “failed in its burden to prove that Deputy Brown had probable

cause to stop Mr. Andrews's car”); Carter v. United States, 729 F.2d 935, 940 (8th Cir.

1984) (“As a general rule, the burden of proof is on the defendant who seeks to suppress

evidence, but on the government to justify a warrantless search.”); Recznik v. City of

Lorain, 393 U.S. 166, 169–70 (1968) (holding that a “motion to suppress should have


                                              3
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 4 of 16




been granted” because the prosecutor “did not meet the burden of showing probable

cause”). The government has utterly failed to meet its burden. It failed to call any

witnesses who participated in, observed or otherwise had any personal knowledge of the

arrest of Mr. Rupert or search of his vehicle. The Court is left to rely on vague

commentary by an FBI agent who was not involved, based on the vague police report that

the Court admitted into evidence over the defense objection based on lack of foundation.

Neither the police report nor the government provides a citation any specific federal, state

or local law that Mr. Rupert allegedly violated to justify the arrest.

       The Court cannot find probably cause for Mr. Rupert's arrest without information

about any specific criminal law that was allegedly violated. "When the constitutional

validity of an arrest is challenged, it is the function of a court to determine whether the

facts available to the officers at the moment of the arrest would ‘warrant a man of

reasonable caution in the belief’ that an offense has been committed." Beck v. State of

Ohio, 379 U.S. 89, 96, 85 S. Ct. 223, 228, 13 L. Ed. 2d 142 (1964)(citing Carroll v.

United States, 267 U.S. 132, 162, 45 S.Ct. 280, 288, 69 L.Ed. 543 (1925)). It is unknown

what offense police believe that Mr. Rupert committed.

       The police report states that the mayor of Chicago had issued a curfew order that

prohibited Mr. Rupert from being outside in Chicago after 9 pm. The purported curfew

order has not been produced by the government. Undersigned counsel cannot find such an

order posted anywhere on the Worldwide Web despite diligent search efforts. It is


                                              4
           CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 5 of 16




unknown what authority was relied upon by the mayor of Chicago if she issued such an

order. It is unknown whether the authority relied on would have rendered violation of the

order an arrestable offense. In the absence of the purported order or authority for the

order, it is impossible to evaluate whether the order was actually authorized by any law. It

is likewise impossible to evaluate whether the order to authorizing authority whereby a

mayor could ad hoc declare a criminal offense were constitutional.2

       It is not possible to determine the arresting officers' knowledge of the order

referenced in their report since the government failed to call as a witness any officer

involved in the arrest. Whether or not the officers had any good faith subjective belief in

the existence or validity of an order authorizing their arrest of Mr. Rupert would not be

helpful in determining whether their was actually probable cause to believe he committed

offense because probably cause is evaluated based on an objective standard. "[I]n

justifying the particular intrusion the police officer must be able to point to specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant that intrusion. The scheme of the Fourth Amendment becomes

meaningful only when it is assured that at some point the conduct of those charged with

enforcing the laws can be subjected to the more detached, neutral scrutiny of a judge who

must evaluate the reasonableness of a particular search or seizure in light of the particular

circumstances. And in making that assessment it is imperative that the facts be judged

       2
         In the event that the Government subsequently provides a curfew order or citation
to authority for the order, the defense would request an opportunity to respond.
                                              5
         CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 6 of 16




against an objective standard." Terry v. Ohio, 392 U.S. 1, 21–22, 88 S. Ct. 1868, 1880, 20

L. Ed. 2d 889 (1968). “[E]venhanded law enforcement is best achieved by the application

of objective standards of conduct, rather than standards that depend upon the subjective

state of mind of the officer.” Devenpeck v. Alford, 543 U.S. 146, 153, 125 S. Ct. 588,

594, 160 L. Ed. 2d 537 (2004) (quoting Horton v. California, 496 U.S. 128, 138, 110

S.Ct. 2301, 110 L.Ed.2d 112 (1990)). Even if the government had produced meaningful

evidence that the officers had a genuine belief that there was a government order

authorizing Mr. Rupert's arrest, it would have still failed to meet its burden of

demonstrating probable cause to justify the arrest in the absence of any specific and

verifiable legal authority to justify arrest.

       The Court should not further speculate on the existence of any legal authority for

Mr. Rupert's arrest since no such authority was cited by the arresting officers and no

authority was provided by the government at the hearing. However, even if the Court

were to assume arguendo that a curfew order existed, there is no basis to conclude based

on the record that such an order would provide a legally valid basis for Mr. Rupert's

arrest. As FBI agent Stephens acknowledged, a law enforcement officer needs to be able

to cite a federal, state or local law to support an arrest. An order issued by an government

executive officer is not a law. A law, including especially a criminal law, must be passed

by a legislative body.




                                                6
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 7 of 16




       A pertinent line of authority is federal case law setting forth the limits of

presidential executive orders. "Another strand of our separation-of-powers jurisprudence,

the delegation doctrine, has developed to prevent Congress from forsaking its duties."

Loving v. United States, 517 U.S. 748, 758, 116 S. Ct. 1737, 1743, 135 L. Ed. 2d 36

(1996). "It does not suffice to say that Congress announced its will to delegate certain

authority. Congress as a general rule must also 'lay down by legislative act an intelligible

principle to which the person or body authorized to [act] is directed to conform.'” Id.

(citing J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409, 48 S.Ct. 348, 352,

72 L.Ed. 624 (1928); Touby v. United States, 500 U.S. 160, 165, 111 S.Ct. 1752,

1755–1756 (1991)). "The intelligible-principle rule seeks to enforce the understanding

that Congress may not delegate the power to make laws and so may delegate no more

than the authority to make policies and rules that implement its statutes." Id. (citing

Marshall Field & Co. v. Clark, 143 U.S. 649, 693–694, 12 S.Ct. 495, 504–505 (1892)).

‘The legislature cannot delegate its power to make a law, but it can make a law to

delegate a power to determine some fact or state of things upon which the law makes or

intends to make its own action depend. United States v. Grimaud, 220 U.S. 506, 520, 31

S. Ct. 480, 484, 55 L. Ed. 563 (1911)(quoting Marshall Field & Co. v. Clark, 143 U. S.

694, 36 L. ed. 310, 12 Sup. Ct. Rep. 495 (1892)). In order for a legislative body to

delegate authority to prescribe criminal punishments, at least as to Congress, it must

"makes the violation of regulations a criminal offense and fixes the punishment, and the


                                              7
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 8 of 16




regulations ‘confin[e] themselves within the field covered by the statute.’ ” Id. (quoting

United States v. Grimaud, 220 U.S. 506, 518, 31 S.Ct. 480, 483, 55 L.Ed. 563 (1911) and

citing Touby v. United States, 500 U.S. 160, 111 S.Ct. 1752, 114 L.Ed.2d 219 (1991)).

       If there was a curfew order that authorized Mr. Rupert's arrest, in order for it to be

constitutionally valid in accordance with separation of powers requirements, a legislative

body would at least have needed to delegate authority to the mayor to issue such a curfew

order, make violation of the order a criminal offense, and the order would have has to

confine itself within the parameters authorized by the legislation.

       In addition to the possible that the curfew order violated constitutional separation

of powers requirements, such a blanket restriction preventing anyone from being outside

at night likely violated First Amendment protections for free speech See e.g. Forsyth

Cnty. v. Nationalist Movement, 505 U.S. 123, 130, 112 S.Ct. 2395, 120 L.Ed.2d 101

(1992)(Any regulation on the use of a public forum must: (1) be “justified without

reference to the content of the regulated speech;” (2) be “narrowly tailored to serve a

significant governmental interest;” (3) “leave open ample alternative channels for

communication of the information;” and (4) “not delegate overly broad licensing

discretion to a government official.”). There is also a fundamental right of freedom of

movement. Papachristou v. City of Jacksonville, 405 U.S. 156, 163, 92 S. Ct. 839, 844,

31 L. Ed. 2d 110 (1972) "In all the states, from the beginning down to the adoption of the

Articles of Confederation, the citizens thereof possessed the fundamental right, inherent


                                              8
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 9 of 16




in citizens of all free governments, peacefully to dwell within the limits of their respective

states, to move at will from place to place therein, and to have free ingress thereto and

egress therefrom, with a consequent authority in the states to forbid and punish violations

of this fundamental right." United States v. Wheeler, 254 U.S. 281, 293, 41 S. Ct. 133,

134, 65 L. Ed. 270 (1920).

       Again, the validity of any curfew order cannot be evaluated because the

government has not presented evidence of the order or underlying authority. The

government has thereby failed to meet its burden of proof to establish probable cause that

Mr. Rupert committed any criminal offense.

B.     Suppression of Statement.

       1. Relevant Facts

       As soon as FBI agents entered Mr. Rupert's holding cell and introduced

themselves, he requested to speak with an attorney. (Tr. 73; Hearing Exhibit G). An agent

repeated Mr. Rupert's statement, which agent Stephens who was not present at the

interview claimed was a "clarifying question." (Tr. 73). The agents who conducted the

interview did not testify. Agent Stephens was not even able to identify the agents who

conducted the interview. (Tr. 85).

       The government introduced into evidence a consent from that Mr. Rupert allegedly

signed to waive his Miranda rights. (Hearing Exhibit H). The video suggests agents

handed Mr. Rupert a form after he had requested an attorney. (Hearing Exhibit G). The


                                              9
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 10 of 16




government's only witness, agent Stephens, did not personally observe Mr. Rupert read

the form or sign it. (Tr. 85-86).

       2. Legal Analysis.

       Mr. Rupert's statement to FBI agents must be suppressed as a violation of his Fifth

and Sixth Amendment rights because it was the product of interrogation after he had

clearly invoked his right to an attorney.

       The government has the burden to prove that the interrogation did not violate Mr.

Rupert's rights. "When the proponent seeks to suppress evidence for violation of his or

her Fifth Amendment rights to silence and counsel, as recognized by the Supreme Court

in Miranda, the state bears the burden of showing by a preponderance of the evidence that

the defendant waived his or her rights." United States v. Kouayara, 189 F. Supp. 3d 835,

840 (D. Minn. 2016)(citing Berghuis v. Thompkins, 560 U.S. 370, 384, 130 S.Ct. 2250,

176 L.Ed.2d 1098 (2010); J.D.B. v. North Carolina, 564 U.S. 261, 269–70, 131 S.Ct.

2394, 180 L.Ed.2d 310 (2011) (“[T]he burden is on the Government to show, as a

‘prerequisit[e]’ to the statement's admissibility as evidence in the Government's case in

chief, that the defendant ‘voluntarily, knowingly, and intelligently’ waived his [Miranda]

rights”)). The government has produced limited evidence, consisting of a video recording

of the interrogation and the commentary of an FBI agent who was not involved in the

interrogation.




                                            10
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 11 of 16




       The issue in this case is simple. Mr. Rupert explicitly stated in response to the visit

by FBI agents that he wanted an attorney. FBI agents ignored that request and continued

with an interrogation. "Miranda itself indicated that the assertion of the right to counsel

was a significant event and that once exercised by the accused, 'the interrogation must

cease until an attorney is present.'” Edwards v. Arizona, 451 U.S. 477, 485, 101 S. Ct.

1880, 1885, 68 L. Ed. 2d 378 (1981)(citing Miranda v. Arizona, 384 U.S. 436, 474, 86

S.Ct. 1602, 1627 (1966)). "We further hold that an accused, such as Edwards, having

expressed his desire to deal with the police only through counsel, is not subject to further

interrogation by the authorities until counsel has been made available to him, unless the

accused himself initiates further communication, exchanges, or conversations with the

police." Edwards v. Arizona, 451 U.S. 477, 484–85, 101 S. Ct. 1880, 1885, 68 L. Ed. 2d

378 (1981).

       After Mr. Rupert explicitly and unequivocally invoked his right to counsel, the FBI

agents were required to cease any interrogation until counsel was made available to him.

They had not basis to repeat a question that Mr. Rupert had already answered, present him

with a form and effectively persuade him to abandon his rights that he had already

asserted. Any statements that Mr. Rupert made during the interrogation must be

suppressed.




                                             11
       CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 12 of 16




3.     Suppression of Evidence from Search of Home.

       1. Relevant Facts.

       Agent Stephens had no personal knowledge of the presentation to the judge of the

applications for warrants to search Mr. Rupert's residence in Galesburg, Illinois. (Tr. 93-

94). He does not know if the application was presented just by telephone or also through

video. (Tr. 94). Agent Stephens did not observe whether an oath was taken by the agent

submitting the applications. (Tr. 94). He doe not know if there was any discussion

between the judge and agent in addition to presentation of the application. (Tr. 95).

       Agent Stephens did not observe any of the property seized from Mr. Rupert's home

and he did not know how the posters seized are related to the alleged offenses. (Tr. 95-

96).

       2. Legal Analysis.

       The government has failed to demonstrated the warrants for Mr. Rupert's home

were obtained in accordance with the requirements of the rules. The property seized also

exceeded the scope of the warrant.

       Fed. R. Crim. P. 41(d)(2)(C) requires that a record be made of any testimony taken

in support of a warrant. The FBI agent who testified did not participate in procuring the

warrant and has no knowledge of whether there was any testimony taken in support of the

search warrants. There was also no testimony to establish that the telephonic means of

communication for obtaining the warrant, as indicated in the warrant, were "reliable"


                                            12
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 13 of 16




within the meaning of Rule 41(d)(3). The government has thereby failed to demonstrate

the validity of the process of obtaining the warrants.

       The FBI agent was unable to explain the connection between posters seized from

Mr. Rupert's home and the offense, or how they were covered by the warrant. (See

Hearing Exhibit C, Attachment B). That evidence must therefore be suppressed as beyond

the scope of the warrant.

II.    MOTIONS TO DISMISS BASED ON UNCONSTITUTIONALITY OF
       STATUTES.

       The Court requested at the hearing that counsel 1) identify the type of

constitutional challenge to the charge statutes, 2) state whether the challenge is facial, as

applied, or both, and 3) set forth factual and legal bases in support of challenge. As stated

in Defendant's original motion in support of dismissal on constitutional grounds (Doc. 34

- hereby incorporated by reference), the defense challenge all three charged statutes as

unconstitutionally overbroad and vague. The defense further brings facial challenges to

the statutes and further challenges them as applied to this case. However, the defense

does acknowledge that it would be premature for the Court to rule on an as-applied

challenge because the factual basis for the charges has not yet been sufficiently presented

in the record.

       As to the factual and legal substance for Mr. Rupert's facial challenges to the

statutes, the defense does not have substantial additions to the arguments presented in the

original motion. The government did not make any efforts to refute Mr. Rupert's

                                              13
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 14 of 16




arguments except to cite cases where the constitutionality of the civil disorder and riot

statutes were previously upheld. The government did not in any way respond to Mr.

Rupert's facial challenge to the arson statute.

       With respect to United States v. Mechanic, 484 F.2d 849 (1971), which rejected a

facial challenge to the civil disorder statute, the original defense motion explained that the

decision made statements of law that are clearly invalid in light of subsequent Supreme

Court precedent. Mechanic held that the defendant "may not challenge it [the statue] as

vague or overly broad if their own conduct may be constitutionally prohibited, Id. at 853,

which is clearly contrary to subsequent Supreme Court cases cited in Mr. Rupert's motion

which entertain facial challenges to statutes without regard to the conduct alleged in the

particular case. As recently explained in an appellate decision, "This so-called

overbreadth doctrine 'allows a party to challenge a law facially under the First

Amendment by ‘describing a substantial number of instances of arguable overbreadth of

the contested law,’ even if the law is constitutional as applied to [himself].'" United States

v. Miselis, 972 F.3d 518, 530 (4th Cir. 2020)(citing Preston v. Leake, 660 F.3d 726, 738-

39 (4th Cir. 2011)(quoting Washington State Grange v. Washington State Republican

Party, 552 U.S. 442, 449, 128 S. Ct. 1184, 1190, 170 L. Ed. 2d 151 (2008))).

       Mechanic further more did not deal with any of the arguments presented in Mr.

Rupert's motion. It rejected the challenge based on the defendant's own conduct directed

at a federal building, an allegation not present in the instant case.


                                              14
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 15 of 16




       The government's response to Mr. Rupert's challenge to the riot statute is to cite

two cases from other jurisdictions that upheld the statute's constitutionality. United

States v. Dellinger, 472 F.2d 340 (7th Cir. 1972); United States v. Daley, 378 F.

Supp. 3d 539 (W.D. Va. 2019), affirmed, United States v. Miselis, 972 F.3d 518

(2020). Miselis agreed that "the Anti-Riot Act sweeps up a substantial amount of speech

that retains the status of protected advocacy under Brandenburg insofar as it encompasses

speech tending to 'encourage' or 'promote' a riot under § 2101(a)(2), as well as speech

'urging' others to riot or 'involving' mere advocacy of violence under § 2102(b)." 972 F.3d

at 530. It engaged in extensive analysis as to how the language of the statute criminalized

conduct protected by the First Amendment. Id. at 531-541. However, this 4th Circuit

decision held that statute was consistent with the First Amendment in other respects, and

therefore severed the specific areas of overbreadth. Id. It struck the words, "promote,

encourage" in 18 U.S.C. § 2102(a)(2), and the words "urging and "not involving advocacy

of any acts or acts of violence or assertion of the rightness of, or the right to commit, any

such act or acts" in § 2102(b). Id at 542-43.

       The defense submits that the severing of certain words and phrases from the statute

is insufficient to obviate its First Amendment deficiencies. Under the language remaining

in Miselis, "organizing" which also is inherently speech and falls within the First

Amendment freedoms of assembly and to petition government, is still sufficient to

commit riot. "Violence" is also not defined under the statutory scheme which continues


                                                15
        CASE 0:20-cr-00104-NEB-TNL Doc. 59 Filed 11/04/20 Page 16 of 16




to render the statute overly vague as it is not feasible to be able distinguish where speech

ends and violence begins in the context of an angry political protest.

       The statutes charged in this case should all be declared unconstitutional.

                                      CONCLUSION

       For the foregoing reasons, Mr. Rupert requests that all of the charges in the

Indictment against him be dismissed, or that the evidence against him be suppressed.


Dated: November 4, 2020                        LAW OFFICE OF JORDAN S. KUSHNER

                                                      By s/Jordan S. Kushner
                                                        Jordan S. Kushner, ID 219307
                                                        Attorney for Defendant
                                                        431 South 7th Street, Suite 2446
                                                        Minneapolis, Minnesota 55415
                                                        (612) 288-0545




                                             16
